IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: A.A.F., JR., A        : No. 175 EAL 2017
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: V.B., MOTHER                 : the Order of the Superior Court

IN THE INTEREST OF: J.A.J., A MINOR       : No. 176 EAL 2017
                                          :
                                          :
PETITION OF: V.B., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2017, the Petition for Allowance of Appeal is

DENIED.